Bliss, Judge,
delivered the opinion of the court.
The respondent brings the transcript of the judgment and proceedings in the Circuit Court, and moves for an affirmance of the judgment.
It appears from the record that judgment was rendered against the defendants at the June term, 1869, of the Circuit Court of St. Louis county, which was affirmed at the October term in general term, from which defendant Driscoll appealed to this court.
Having failed prosecute his appeal, the judgment .of the Circuit Court is affirmed.
The other judges concur.